DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 1-3 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/17/2022.

Specification

The disclosure is objected to because of the following informalities: 
The specification refers to “station 102” (e.g. page 4 lines 18-21), but the figures do not show a station 102. Instead, Fig. 1 shows a clock generator 102, and Fig. 4 shows a station 302. Occurrences of “station 102” in the specification should be amended for consistency with the drawings, or vice versa.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 6, “the doppler frequency variations and the elevation variations” lack clear antecedent basis in the claim. The claim provides basis only for “data concerning doppler frequency variations or elevation variations” (claim 5 line 2).
The remaining claims are dependent.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over McBurney (US 6437734 B1) in view of Muquet (US 20170289952 A1).

Regarding claim 4, McBurney teaches [NOTE: limitations not taught by McBurney are lined through] an assisted satellite positioning system based on detecting signals from a number of satellites, comprising: 
a mobile receiver (102, Fig. 1); and
a base station (106, Fig. 1) communicating with the receiver over a 
As indicated by the lined through language above, McBurney does not teach a low-power wireless communication network. 
Muquet, in analogous art (abstract, Fig. 1), teaches providing ephemeris data (abstract) from a base station (10, Fig. 1) to a mobile receiver (12, Fig. 1) over a low-power wireless communication network (“Lora”, para. [0076]).
It would have been obvious to modify McBurney according to Muquet by using a low-power wireless communication network because it is a simple substitution of one known wireless network for another to obtain predictable results, an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc. The predictable result is communication over long distance with low power.

Regarding claim 5, McBurney teaches that the ephemeris data comprises data concerning doppler frequency variations or elevation variations of the selected satellites over a predetermined time interval (“visible-satellite position and velocity” 3:64-67 is data concerning frequency and elevation variations over time).  

Regarding claim 6, McBurney teaches that the doppler frequency variations and the elevation variations are represented in the compressed format by coefficients of a polynomial function of time (3:64-67).
 
Regarding claims 7 and 8, the doppler frequencies and elevations, respectively, are recited only in the alternative in claim 5. The limitations of claims 7 and 8 therefore do not further limit the claim. 

Regarding claims 9 and 10, Muquet’s low-power wireless communication network comprises a LoRa network (“Lora”, para. [0076]), and LoRa has a range of at least 10 miles.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over McBurney (US 6437734 B1) in view of Muquet (US 20170289952 A1) and further in view of Harper (US 20100231448 A1).

Further regarding claims 6-8, in case Applicant amends the claims to clearly recite doppler frequency variations and elevation variations rather than “data concerning” these, it is well-known for McBurney’s satellite positions to be represented in terms of elevation (Harper para. [0025]), and doppler frequency is a function of McBurney’s satellite velocity (McBurney 5:25-27). Further, it is doppler frequency, not satellite velocity, that is actually used by a GPS receiver to search for satellite signals (McBurney 1:45-49), and it is well-known to provide both satellite elevation and doppler frequency as assistance data (Harper para. [0025]). 
It would have been obvious to modify McBurney by representing the satellite position in terms of elevation because said position must be represented somehow, and elevation is well-known. This is a matter of applying a known technique to a known device ready for improvement to yield predictable results, an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc.
It would have been obvious to modify McBurney by providing doppler frequency instead of satellite velocity because it is doppler frequency that is actually used by a GPS receiver to search for satellite signals. By providing doppler frequency, the computational burden at the receiver can be further reduced.  This is merely a simple substitution of one representation of satellite velocity information for another to obtain predictable results, an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wang (US 20080143594 A1) teaches fitting a polynomial to a set of Doppler frequencies (paras. [0029]-[0030]).
King (US 6211819 B1) teaches fitting polynomials to satellite position and velocity (8:32-63).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469. The examiner can normally be reached Monday-Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSI J GALT/Primary Examiner, Art Unit 3648